DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miranker et al., US 2012/0102022 A1 (hereinafter “Miranker”).

As per claim 1, Miranker teaches:
a graph schema comprised of data elements and data relationships among the elements (Miranker ¶ 0006), where the RDF representation is the claimed graph schema data structure;
on the server, a graph schema data structure stored in memory (Miranker ¶ 0159), where the server maintains the RDF representation;
on the server, an interface module that receives as input a location reference to at least one database connected by a data network to the server and stores the reference in the graph schema data structure (Miranker ¶ 0159), where, insofar as the relational database is connected via network to the server preparing the RDF representation, a location reference of the relational database is inherently received such that the relational database may be processed on the server; and
on the server, an editing module that receives as input a first data that comprises modifications of the graph schema (Miranker ¶ 0078), where a user uses a GUI to input a replacement and using the first input data, modifies the graph schema data structure (Miranker ¶ 0078), where the replacement is reflected in the RDF representation.

As per claim 2, the rejection of claim 1 is incorporated, and Miranker further teaches:
where the interface module generates a mapping data by using a database schema retrieved from the database location to generate a putative ontology corresponding to the connected database (Miranker ¶ 0071).

As per claim 3, the rejection of claim 2 is incorporated, and Miranker further teaches:
a comparison module that compares the graph schema data structure to the putative ontology data structure (Miranker ¶ 0046, “The invention utilizes a synthetic domain model, (also referred to as putative ontology or ‘PO’), as the basis for a user to develop SPARQL queries. As ontology matching systems are integrated into the Semantic Web to provide seamless webs of linked data,”), where the matching is the comparing.

As per claim 4, the rejection of claim 3 is incorporated, and Miranker further teaches:
where the comparison module identifies the portions of the graph schema data structure that most closely match the putative ontology (Miranker ¶ 0051), where the PO is used to identify the RDF representation.

As per claim 5, the rejection of claim 1 is incorporated, and Miranker further teaches:
where the interface module generates a mapping corresponding to the database (Miranker ¶ 0071) and updates the graph schema data structure with references to at least one content in the database using the generated mapping (Miranker ¶ 0052, “if the relational data is updated, the RDF should be consistent in real-time”).

As per claim 6, the rejection of claim 5 is incorporated, and Miranker further teaches:
where the mapping data is comprised of a SQL query (Miranker ¶¶ 0009-0011), where the mapping is to a SQL query.

As per claim 7, the rejection of claim 5 is incorporated, and Miranker further teaches:
where the mapping data is comprised of a SQL View (Miranker ¶¶ 0009-0011), where the mapping is to a SQL query comprising a VIEW.

As per claim 8, the rejection of claim 5 is incorporated, and Miranker further teaches:
where the mapping data is comprised of a graph query (Miranker ¶¶ 0009-0011), where the mapping is of a SPARQL query.

As per claim 9, the rejection of claim 5 is incorporated, and Miranker further teaches:
where the mapping data is comprised of computer code representing a data acquisition routine (Miranker ¶¶ 0009-0011), where the SQL query is a data acquisition routine (Specification ¶ 0018).

As per claim 10, the rejection of claim 5 is incorporated, and Miranker further teaches:
where the interface module generates the mapping by receiving input metadata that represents characteristics of the connected database (Miranker ¶ 0006), where the SQL schema is the metadata.

As per claim 11, the rejection of claim 10 is incorporated, and Miranker further teaches:
where the input metadata represents the elements and relationships of content comprising the database (Miranker ¶ 0006), where nodes are elements and edges are relationships.

As per claim 12, the rejection of claim 1 is incorporated, and Miranker further teaches:
where the interface module generates a mapping data (Miranker ¶ 0071) by receiving data representing a query (Miranker ¶ 0053), where an equivalent SQL query is generated that is applied to the connected database to generate and receive at the interface module a query result (Miranker ¶¶ 0056-70), where the SQL query is executed and a result is received and updates the graph schema data structure to refer to the query result as a concept mapped to an element comprising the graph data structure (Miranker ¶ 0036), where the result is stored.

As per claim 13, the rejection of claim 12 is incorporated, and Miranker further teaches:
where the query is a VIEW construct and the database is a relational database (Miranker ¶¶ 0035-36).

As per claim 14, the rejection of claim 12 is incorporated, and Miranker further teaches:
where the query is comprised of computer code expressing a data acquisition routine (Miranker ¶¶ 0035-36), where the SQL query is a data acquisition routine (Specification ¶ 0018).

As per claim 15, the rejection of claim 1 is incorporated, and Miranker further teaches:
where the graph schema data structure is comprised of data representing nodes, edges and attributes associated with the nodes and edges (Miranker ¶ 0006), where RDF represents notes, edges and attributes (Specification ¶ 0011).

As per claim 16, the rejection of claim 1 is incorporated, and Miranker further teaches:
where the graph schema data structure represents an edge-labeled ontology graph, said ontology graph comprised of nodes representing classes, edges representing object properties between the nodes and datatype properties representing the attributes associated with the nodes (Miranker ¶ 0006), where RDF represents notes, edges and attributes as claimed (Specification ¶ 0011).

As per claim 17, the rejection of claim 1 is incorporated, and Miranker further teaches:
where the graph schema data structure represents a property graph schema, said property graph schema comprised of nodes, edges representing relationships between the nodes, and properties representing attributes of the nodes and edges (Miranker ¶ 0006), where RDF represents notes, edges and attributes as claimed (Specification ¶ 0011).

As per claim 18, the rejection of claim 1 is incorporated, and Miranker further teaches:
where the connected database is one of: relational database, graph database, document database, hierarchical database, key value database, object database (Miranker ¶¶ 0009-11), where the system is connected to a relational database.

As per claim 19, the rejection of claim 1 is incorporated, and Miranker further teaches:
at least one remote computers connected to the server using a data network, each of the at least one remote computers comprised of a channel module that maintains a real-time communication channel with the server and the other at least one remote computers, said communication channel uniquely associated with an element of the graph schema (Miranker ¶¶ 0011-0013, 0052, 0159), where a real-time connection is maintained between the RDF representation and the relational database behind represented by RDF representation.

As per claim 21, the rejection of claim 1 is incorporated, and Miranker further teaches:
on the server, an output module that generates and stores a graph schema definition file and a mapping file (Miranker ¶¶ 0042, 0052), where the OWL description is the graph schema definition, and where mapping between SQL and OWL is generated and stored.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miranker et al., US 2012/0102022 A1 (hereinafter “Miranker”), in view of Goranson et al., US 2017/0032259 A1 (hereinafter “Goranson”).

As per claim 20, the rejection of claim 1 is incorporated, but Miranker does not teach:


on an at least one remote computers connected to the server using a data network, a visualization module that receives from the server data representing at least part of the graph schema data structure and generates image data from the received at least part of the graph schema data structure that when rendered on a computer screen comprising the at least one remote computers, visually depicts the data elements and data relationships among the elements comprising the received at least part of the graph schema data structure; and
on the server, a communication module that receives input for the editing module from the at least one remote computers, and transmits to the at least one remote computers updates made to the graph schema data structure.

The analogous and compatible art of Goranson, however, teaches a visual editor for an ontology graph that visualizes a received RDF and transmits edits to a graph store (Goranson ¶¶ 0194, 0199).

It would therefore have been obvious to one of ordinary skill in the art to generate a RDF representation of a relational database, as in Miranker, and then visually depict, as in Goranson, the generated RDF representation in an editable fashion in order to allow a user to visualize the schema and thereby gain better understanding of it.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-2, 5-11, 15-19 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28, 29, 32-35, 35, 37, 44, 42, 43, 44, 46, 48, respectively, of copending Application No. 16/435196 (reference application). Although the claims at issue are not the instant claims are broader than but encompass the subject matter of the ’196 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/435196 in view of Goranson et al., US 2017/0032259 A1 (hereinafter “Goranson”).  The subject matter of claim 20 is not claimed in the ‘’196 application.  However, Goranson teaches it, as described in the rejection under section 103 above.  It would therefore have been obvious to one of ordinary skill in the art to generate a RDF representation of a relational database, as in the ’196 application, and then visually depict, as in Goranson, the generated RDF representation in an editable fashion in order to allow a user to visualize the schema and thereby gain better understanding of it.
 	This is a provisional nonstatutory double patenting rejection.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883.  The examiner can normally be reached on Monday-Friday, 11-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/Primary Examiner, Art Unit 2159